Electronically Filed
                                                         Supreme Court
                                                         SCWC-29454
                                                         26-NOV-2013
                                                         10:32 AM




                             SCWC-29454


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        THOMAS FRANK SCHMIDT and LORINNA JHINCIL SCHMIDT,

       Petitioners/Plaintiffs-Appellants, Cross-Appellees,


                                 vs.


                HSC, INC., a Hawai'i corporation,

       RICHARD HENDERSON, SR., and ELEANOR R.J. HENDERSON,

       Respondents/Defendants-Appellees, Cross Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NOS. 29454 and 29589; CIV. NO. 06-1-0228)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

    (By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ.,

 and Circuit Judge Garibaldi, in place of Recktenwald, C.J., recused)


          The Application for Writ of Certiorari filed on October


16, 2013 by Petitioners/Plaintiffs-Appellants, Cross-Appellees


Thomas Frank Schmidt and Lorinna Jhincil Schmidt is hereby


accepted.


          IT IS FURTHER ORDERED, that no oral argument will be


held in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, November 26, 2013.

R. Steven Geshell,                /s/ Paula A. Nakayama

for petitioner

                                  /s/ Simeon R. Acoba, Jr.

Paul Alston,

for respondent                    /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Colette Y. Garibaldi





                                  2